Garden Vil. Apts., LLC v CSC Serviceworks, Inc. (2022 NY Slip Op 07400)





Garden Vil. Apts., LLC v CSC Serviceworks, Inc.


2022 NY Slip Op 07400


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, BANNISTER, AND MONTOUR, JJ.


1012 CA 22-00010

[*1]GARDEN VILLAGE APARTMENTS, LLC, WILLIAMSTOWNE VILLAGE, LLC, AND VILLAGES AT FAIRWAYS, LLC, PLAINTIFFS-APPELLANTS,
vCSC SERVICEWORKS, INC., DEFENDANT-RESPONDENT. 


DUKE, HOLZMAN, PHOTIADIS & GRESENS LLP, BUFFALO (CHRISTOPHER M. BERLOTH OF COUNSEL), FOR PLAINTIFFS-APPELLANTS. 
BARCLAY DAMON LLP, BUFFALO (JAMES P. MILBRAND OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered December 27, 2021. The order granted the motion of defendant to dismiss the complaint and dismissed the complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on December 1, 2022,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: December 23, 2022
Ann Dillon Flynn
Clerk of the Court